UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
DEREK ISAAC ALLMON, SR.,            )
                                    )
                  Petitioner,       )
                                    )
      v.                            )                 Civil Action No. 12-0660 (ABJ)
                                    )
UNITED STATES,                      )
                                    )
                  Respondent.       )
___________________________________ )


                                  MEMORANDUM OPINION


         Petitioner files this petition for a writ of habeas corpus ostensibly to demand his release

from custody. He proposes to reach this goal by renouncing his United States citizenship, see

Pet. (Oath of Renunciation), declaring his “allegiance to the Republic of America (foreign

continent) located in American continent,” id., declaring himself “dissolved nunc pro tunc to the

date of birth,” id. (Certificate of Death), and rendering himself an alien who is subject to

“removal to the proper venue, Texas,” id. (Warrant for Removal) at 3. Missing from petitioner’s

proposal is any acknowledgement that he is serving “several concurrent life sentences” upon his

convictions “on multiple felony charges including drug trafficking, conspiracy to kill a witness,

and attempting to kill a witness.” Allmon v. Bureau of Prisons, No. 08-1183, 2010 WL 2163773,

at *1 (D. Colo. May 26, 2010); see generally United States v. Allmon, 500 F.3d 800 (8th Cir.

2007).


         It is settled that claims challenging a federal conviction or sentence must be presented to

the sentencing court by motion filed pursuant to 28 U.S.C. § 2255, which in relevant part states:


                                                  1
               A prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws
               of the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.
28 U.S.C. § 2255(a); see Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952) (per

curiam) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for

challenging the constitutionality of a statute under which a defendant is convicted); see also Ojo

v. Immigration & Naturalization Serv., 106 F.3d 680, 683 (5th Cir. 1997) (explaining that the

sentencing court is the only court with jurisdiction to hear a defendant’s complaint regarding

errors that occurred before or during sentencing). Because petitioner was tried, convicted, and

sentenced in the United States District Court for the Eastern District of Arkansas, see Pet. at 2,

this district is not the appropriate forum for adjudication of petitioner’s claim, see, e.g., Miles v.

Holder, No. 12-0218, 2012 WL 447690, at *1 (D.D.C. Feb. 9, 2012).


       The petition for a writ of habeas corpus will be denied. An Order accompanies this

Memorandum Opinion.


                                                      AMY BERMAN JACKSON
                                                      United States District Judge

DATE: May 7, 2012




                                                  2